DETAILED ACTION

Election/Restrictions – Groups (Lack of Unity)
Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, drawn to treating a population of antigen presenting cells and determining a desired time point.
Group II, claim(s) 2, drawn to selecting a spherical nucleic acid.
Group III, claim(s) 3-4, 16, 18, 20, 22-23, 28, 30, 34-35, and 37, drawn to a nanoparticle comprising a spherical nucleic acid.
Group IV, claim(s) 39, 43, 48, and 53, drawn to a method of producing an immune response. Methods of up-regulating the activity of a toll like receptor are also included here because this is an important step in the production of an adaptive immune response (e.g. in vaccines).
Group V, claim(s) 40, drawn to a method for inhibiting the expression of a gene.
As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.” Moreover, as stated in PCT Rule 13.2, "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features." Furthermore, Rule 13.2 defines "special technical features" as "those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art."
The inventions listed as Groups I-V do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The special technical feature of Group III is a spherical nucleic acid comprising an adjuvant and antigen and a nanoparticle. The spherical nucleic acid of claim 3 does not appear to be novel in view of Radovic-Moreno et al. (WO 2015/187966 A1). Radovic-Moreno et al. (hereafter referred to as Radovic-Moreno) is drawn to liposomal spherical nucleic acids, as of Radovic-Moreno, title and abstract. Said composition may have the following structure, as of Radovic-Moreno, figure 3, reproduced below.

    PNG
    media_image1.png
    645
    759
    media_image1.png
    Greyscale

The above-reproduced structure comprises a spherical nucleic acid (referred to as “SNA” at the top of the diagram), comprises a nanoparticle (this is the liposome shown above), an antigen (see the right side of the above-reproduced figure toward the bottom, which appears to be attached to a linker), and an adjuvant (oligonucleotides which stimulate TLRs are adjuvants, these are in the right side of the above reproduced figure toward the top).
As such, Group III does not share a special technical feature with the instant claims of Group I-II and IV-V. The methods are also understood to lack unity a priori at least because the functions of the methods differ; for example, the function of Group IV is to stimulate the immune system, whereas the function of the method of Group V is to inhibit the expression of a gene, which would appear to necessitate that the immune system not develop an immune response against the agent inducing gene expression; as such, the functions of these methods appear to be opposite to one another. Also, the methods of Groups I and II appear to be drawn to testing and/or diagnosis and not therapy, contra to the methods of Groups IV and V.
Therefore, the claims are not so linked within the meaning of PCT Rule 13.2 so as to form a single inventive concept, and unity between Groups I-V is broken.

Traversal Information
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Rejoinder Information
The examiner has required restriction between product or apparatus claims (Group III) and process claims (Groups I-II and IV-V). Where applicant elects claims directed to the product/apparatus (Group III), and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612